Case 9:20-cv-80044-WPD Document 25 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 20-80044-DIMITROULEAS/MATTHEWMAN

  SCOTT MICHAEL LILLEY,

          Plaintiff,

  vs.

  ANDREW M. SAUL,
  COMMISSIONER OF SOCIAL SECURITY,

        Defendant.
  _____________________________________/

            ORDER APPROVING IN PART REPORT OF MAGISTRATE JUDGE;
        SUSTAINING OBJECTIONS; GRANTING IN PART PETITION FOR EAJA FEES


          THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

  Judge William Matthewman (the “Report”) [DE 23], issued on December 28, 2020, and

  Plaintiff’s Petition for EAJA Fees Pursuant to 28 U.S.C. § 2312(d) and Request for Hearing [DE

  20], filed on November 11, 2020. The Court has carefully considered the Report [DE 23],

  Defendant, Andrew Saul, Commissioner of Social Security (“Commissioner”)’s Objections [DE

  24], notes that Plaintiff Scott Lilley (“Lilley”) did not timely respond to the Commissioner’s

  Objections, and is otherwise fully advised in the premises.

          Upon careful consideration, the Court sustains the Commissioner’s Objections. First,

  Plaintiff will not be paid the amount of $12.00 for 0.2 hours for a paralegal’s filing of Plaintiff’s

  motion for summary judgment on July 17, 2020. Second, the Court will not require the EAJA

  award to be paid within 30 days. The Court approves the remainder of the Report and

  Recommendation.
Case 9:20-cv-80044-WPD Document 25 Entered on FLSD Docket 01/27/2021 Page 2 of 2




         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      The Commissioner’s Objections [DE 24] are SUSTAINED.

         2.      The Report [DE 23] is hereby APPROVED IN PART.

         3.      Plaintiff’s Petition for EAJA Fees Pursuant to 28 U.S.C. § 2312(d) and Request

                 for Hearing [DE 20] is GRANTED IN PART as follows:

         4.      Pursuant to 28 U.S.C. § 2312(d), Plaintiff is hereby awarded $7,065.09 in

                 attorney’s fees, $20.70 in expenses, and $400.00 in costs. The balance of the

                 Motion is denied. The request for hearing is denied.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 26th day of January, 2021.




  Copies to:
  Counsel of Record
  Magistrate Judge William Matthewman
